EGAN, J.,
dissenting.
I agree with the majority opinion’s conclusion that the evidence in this record is insufficient to support commitment on a “basic needs” theory. I disagree, however, with its conclusion that the record is legally sufficient to support the trial court’s determination that, because of his mental disorder, appellant is a danger to others. Accordingly, I would reverse the judgment committing appellant to the Oregon Health Authority and I dissent from the majority’s contrary conclusion.
The majority has correctly stated the general legal principles that govern our review in civil commitment cases, so I do not repeat those principles here. The majority’s error, in my view, is in its application of those principles. I would conclude that the record in this case lacks clear and convincing evidence that appellant is a danger to others, because actual future violence by appellant is not highly likely.
Here, the record contains evidence that appellant had a single violent episode when he pushed his grandmother against a wall and yelled, “It’s your fault. It’s the reason that I’m like this. * * * I’m going to get you for that,” and ripped the kitchen phone out of the wall. There is also evidence that appellant “probably” had physical confrontations with his brother, which related more to “paranoia things” than *44to “siblings bickering”; however, appellant’s brother did not testify at the commitment hearing. There is no other evidence of instances in which appellant acted violently.
I would conclude that appellant pushing his grandmother and the probable physical confrontations with his brother are isolated acts that are not legally sufficient to establish, by clear and convincing evidence, that actual future violence by appellant is highly likely. See State v. E. D., 264 Or App 71, 75, 331 P3d 1032 (2014) (concluding that the appellant was not a danger to others even though the state presented evidence of an overt act—a fistfight at a mental health treatment center and a few vague threats of violence); State v. L. D., 247 Or App 394, 400-01, 270 P3d 324 (2011) (concluding that evidence that the appellant had made threats on the telephone to his family, pushed his son when returning a lawn mower, and driven slowly to obstruct traffic was not sufficient to conclude that the appellant’s mental disorder would cause him to be a danger to others); see also State v. S. R. J., 281 Or App 741, 757, 386 P3d 99 (2016) (discussing previous case law in which we have based determination of dangerousness to others on explicit threats combined with overt acts that made the threats credible). I also point out that, after defendant pushed his grandmother and ripped the telephone out of the wall, the grandmother attempted to call the crisis line from a different telephone, and appellant did not take the telephone from her; rather, he hung up the receiver. Thus, appellant did not continue to be violent and began to deescalate after the isolated act of violence.
Although appellant verbally threatened his grandmother, I would conclude that appellant’s vague threat does not amount to an explicit threat that is a legally sufficient predictor of future violence. In this case, appellant’s threat was generalized. See State v. G. A. K., 281 Or App 815, 821, 384 P3d 555 (2016) (concluding that the appellant was not a danger to others where the appellant’s threats were “vague” and “in the absence of any overt act to carry them out”); contra State v. D. L. W., 244 Or App 401, 405, 260 P3d 691 (2011) (concluding that the appellant’s history of “serious verbal threats”—including graphic and numerous threats to kill victims—“and an escalation in the frequency of her *45erratic, impulsive, and angry conduct, culminating in several recent violent acts” was sufficient to establish that the appellant was a danger to others).
The majority opinion emphasizes that when appellant was 16 years old he was “hospitalized for schizophrenia at least in part because of his ‘temper’” to support its conclusion that a court could reasonably infer that future violence by appellant was highly likely to occur. 284 Or App at 42. In my view, “temper” is a vague characterization that does not equate to an inference that actual future violence by appellant is highly likely. Without more information about what specifically appellant’s “temper” had encompassed, the majority assumes too much by concluding that a court could infer future violence by appellant based on his previous “temper.”
There is no evidence that appellant engaged in threatening or assaultive behavior while at the hospital the week before the commitment hearing. Additionally, all of the mental health professionals who had contact with appellant before and at the commitment hearing—Feaver, the therapist who placed him on the hospital hold, and Carlyle and Doherty, the two mental health examiners at the commitment hearing—did not believe that appellant was a danger to others. Instead, Feaver described appellant as more “internally frustrated and confused and despondent, but he was not aggressive.”
Appellant testified at the commitment hearing that he would not harm his grandmother. The majority opinion notes that appellant also testified that he had not pushed his grandmother, and relies on that statement to conclude that “[t]hat testimony, rather than compelling a finding that appellant is not dangerous, allows an inference that appellant has not come to terms with his behavior in a way that would allow him to prevent similar violence in the future.” 284 Or App 43.1 disagree. The fact that an 18-year-old denied pushing his grandmother at his civil commitment hearing does not necessarily permit an inference that actual future violence would be highly likely. Instead, I would conclude that appellant’s testimony that he would not harm his grandmother, coupled with his denial of pushing *46his grandmother, allows a reasonable inference that defendant did not intend to harm her in the future, and therefore actual future violence was not highly likely.
I recognize that the state presented evidence that when appellant stopped taking medication for schizophrenia he became paranoid, and that appellant would likely stop taking his medication. However, that evidence, along with the majority opinion’s reliance on appellant’s previous hospitalization for schizophrenia, in part because of his “temper,” and appellant’s denial of pushing his grandmother, is not sufficient to prove that appellant is highly likely to engage in future violence. Appellant engaged in an isolated act of violence and made a few vague threats that, under the circumstances here, do not establish that actual future violence by appellant is highly likely to occur. Thus, I would conclude that the evidence in the record is not legally sufficient to support the trial court’s determination that there was clear and convincing evidence that appellant is a danger to others.
I therefore respectfully dissent from the contrary conclusion reached by the majority opinion.